Citation Nr: 1331690	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation for degenerative arthritis, status-post left rotator cuff surgery with residual scars, in excess of zero percent from June 19, 2009, and in excess of 10 percent from June 11, 2012, to include whether a reduction from 20 percent to noncompensable, from June 19, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active service from August 1985 to April 2006, with more than three years and four months prior active service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that reduced the evaluation for the Veteran's left rotator cuff tear, post-operative, to noncompensable, effective June 19, 2009.  During the pendency of the appeal, an August 2012 rating decision recharacterized the disability as listed on the title page of this decision and assigned a 10 percent evaluation, from June 11, 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evidence in the claims file reflects that in February 2013 the Veteran failed to report for a Travel Board hearing before a Veterans Law Judge (VLJ) sitting at the RO.  

In correspondence received on March 7, 2013, the Veteran stated that he had been told by his representative that he had a Board hearing scheduled on March 12, 2013.  He stated that he had never received correspondence from VA confirming this hearing.  The Veteran stated that he would be unable to attend this hearing, due to job training and education he had scheduled after never having received confirmation from VA.  The Veteran stated that he wished to be scheduled for the next Travel Board hearing or a hearing before the Board in Washington, DC.  

In August 2013, the Veteran's representative requested that the Veteran's claim be remanded and the Veteran be scheduled on the next available Travel Board docket.  

Thus, the RO should schedule a Travel Board hearing at the RO before a VLJ.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the requested Travel Board hearing at the RO in the order that the request was received.  Notify the appellant in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

